UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 12, 2014 ICU Medical, Inc. (Exact name of registrant as specified in its charter) DELAWARE 0-19974 33-0022692 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 951 Calle Amanecer, San Clemente, California (Address of principal executive offices) (Zip Code) (949) 366-2183 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On February 12, 2014, the board of directors of ICU Medical, Inc. (the “Company”) approved an amendment (the “Amendment”) of the Company’s amended and restated bylaws (the “bylaws”), effective as of the same date. The Amendment modified Section 3.2 of the bylaws to increase the size of the board of directors to eight. The foregoing description of the Amendment does not purport to be complete and is qualified in its entirety by reference to the Amendment, attached as Exhibit 3.1 hereto and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (c)Exhibits Amendment to the Company’s amended and restated bylaws. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 24, 2014 ICU MEDICAL, INC. /s/ SCOTT E. LAMB Scott E. Lamb Secretary, Treasurer and Chief Financial Officer EXHIBIT INDEX Exhibit Description Amendment to the Company’s amended and restated bylaws.
